DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Makino, US 2013/0284154 [Makino] in view of Giessl, US 2016/0367933 [Giessl].
Regarding claim 1, with reference to figure 5, Makino discloses a canister (1) including a casing (2) in which an adsorbent (11a, 12a, 13a) to adsorb evaporated fuel generated in a fuel tank (7) of a vehicle is placed, the canister comprising:
a first chamber (13) and a second chamber (11, 12) provided in the casing, the adsorbent being placed in the first chamber and the second chamber;
an inner wall (2a) formed as a part of the casing and located adjacent to the first chamber and the second chamber, the inner wall partitioning the first chamber and the second chamber;
a charge port (4) configured to allow the evaporated fuel to flow into the casing, the charge port being provided to the first chamber (figures 2, 5);
a purge port (5) configured to discharge the evaporated fuel adsorbed by the adsorbent out of the casing, the purge port being provided to the first chamber (figures 2, 5);
an atmosphere port (6) configured to allow an atmosphere to flow into the casing, the atmosphere port being provided to the second chamber (figures 2, 5);
See at least paragraphs 29-33 and 50-59.
Makino discloses a space (44) between the adsorbent and the wall of the casing and wherein the adsorbent member 42 is held in place by a restricted portion 43, but lacks an insulator provided to at least one of the first chamber or the second chamber, wherein the insulator is arranged between the adsorbent and the inner wall so as to insulate the adsorbent that is placed in the first chamber or the second chamber, to which the insulator is provided, from the inner wall.
However, with reference to figure 1, Giessl discloses a housing (2) for receiving a filter (15) that can be part of a carbon canister and holds a honeycomb shaped active carbon filter (paragraph 3).  Giessl discloses that it is advantageous to fit a glass fiber wool in the gap formed between the housing and the filter.  See paragraphs 36 and 37.  See also paragraphs 50-52.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the restricted portions on Makino for the holder of Giessl in order to retain the activated carbon filter of Makino and to add the glass fiber layer between the holder and filter as taught by Giessl because Makino notes that various structures of any shape can be used to hold the activated carbon filter and therefore it would be a simple matter of substitution to use the Giessl holder in Makino for the same purpose without unexpected results, and it would be further obvious to install a glass fiber material around the filter between the filter and the holder because this arrangement is taught to be beneficial for fixing and centering the honeycomb body of the filter in the housing.  The result would be a second chamber of the canister having an insulating layer between the inner wall of the case and activated carbon since a glass fiber wool material is described by applicant as an insulation material.
Regarding claim 2, Makino further discloses wherein the insulator forms a space between the inner wall and the adsorbent placed in the first chamber or the second chamber to which the insulator is provided.
Regarding claim 3, Makino further discloses wherein the insulator is configured as a tubular member such that the adsorbent is placed inside the insulator.  Please note that since the filter and housing as a tubular member, the glass wool installed around it is also necessarily tubular once installed.
Regarding claim 4, Giessl further discloses wherein the insulator is formed of a material having heat insulating property.  Please note that applicant describes that glass fiber is a known insulation (instant spec as filed, paragraph 40), and therefore the glass fiber wool of Giessl has a heat insulating property.
Regarding claim 5, Makino and Giessl as modified further discloses wherein the insulator is provided to the second chamber.
Regarding claim 6, Makino further discloses wherein the first chamber and the second chamber each extend along a first direction, and the first chamber and the second chamber each comprise a first end of both ends facing each other along the first direction wherein the charge port and the purge port are provided at the first end of the first chamber, wherein the atmosphere port is provided at the first end of the second chamber, wherein the casing comprises a first wall portion and a second wall portion facing each other, and the first wall portion and the second wall portion face the first chamber and the second chamber, respectively, wherein the inner wall extends from the first wall portion to the second wall portion, and wherein at least a part of the inner wall is oblique to a direction along which the first wall portion and the second wall portion face each other.  See figures 2 and 5 which show all of these features.
Regarding claim 7, Makino further discloses wherein the first chamber and the second chamber each extend along a first direction, and the first chamber and the second chamber each comprise a first end of both ends facing each other along the first direction, wherein the charge port and the purge port are provided at the first end of the first chamber, wherein the atmosphere port is provided at the first end of the second chamber, wherein the casing comprises a first wall portion and a second wall portion facing each other, and the first wall portion and the second wall portion face the first chamber and the second chamber, respectively, wherein the inner wall extends from the first wall portion to the second wall- 19 – portion.  See at least figures 2 and 5.  
Makino lacks wherein at least a part of the inner wall is curved in a cross-section orthogonal to the first direction.  However, changes in shape have been held to an obvious matter of choice to a person having ordinary skill in the art absent persuasive evidence that the particular configuration is significant.  See MPEP 2144.04.  In this instant application there is not presented any evidence that the change is significant, only that it provides limited flexibility to position the various ports.  However, finding space on a vehicle for numerous components and laying out various parts is a routine part of vehicle design where a canister is to be installed and therefore a curved wall is not deemed to be a significant feature in this context.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747      


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747